                                                                                Case 3:17-cv-00850-WHA Document 149 Filed 04/28/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                               IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court




                                                                              MARTIN DULBERG, individually, and on                         No. C 17-00850-WHA
                                                                              behalf of all others similarly situated,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiff,

                                                                         14     v.                                                         REQUEST FOR
                                                                                                                                           INFORMATION
                                                                         15   UBER TECHNOLOGIES, INC., and RASIER,
                                                                              LLC,
                                                                         16
                                                                                             Defendants.
                                                                         17                                                 /

                                                                         18
                                                                                      The Court thanks the parties for providing the requested individual settlement
                                                                         19
                                                                              information as to plaintiff Martin Dulberg (Dkt. No. 148). If we excluded all drivers from the
                                                                         20
                                                                              class whose checks would be less than the cost of the postage plus administrative cost to
                                                                         21
                                                                              process, and then distributed those funds as part of the settlement to everyone else, how many
                                                                         22
                                                                              class members would remain and what would be the average recovery? Use a ballpark estimate
                                                                         23
                                                                              for the administrative cost and postage calculation at this stage. Please answer by Tuesday at
                                                                         24
                                                                              NOON.
                                                                         25
                                                                         26
                                                                                      IT IS SO ORDERED.
                                                                         27
                                                                         28
                                                                              Dated: April 28, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                                                                                      UNITED STATES DISTRICT JUDGE
